Title: To George Washington from Major General Benjamin Lincoln, 2 October 1778
From: Lincoln, Benjamin
To: Washington, George


          
            Dear General
            Quaker Hill [N.Y.] Octr 2d 1778
          
          I find by the report of an Officer, I sent to observe the state of the roads, by Bull’s Iron works & New Milford, to Litchfield (30 odd Miles) that some parts of the road are much out of repair—but that the bridges are passable—On this Road the Troops may halt well at the distance of nine Miles (Draper’s Tavern) next at Peets Mill 9 Miles, next at Stones over Mount Tom, 8 Miles after that, to Hartford, the Country, is so fully settled & so well watered, that no difficulty will arise from the want of convenient Ground to incamp on. The direct Road from Danbury to Hartford is through Newtown, near which a bridge is building over the River Housetoneck, if that is not so far finished as to be passable, before a march shall take place, the troops at Danbury must make a circuitous rout pass the same river above & fall into the road with the Troops from this Place at New Milford—I hear there is a road from Litchfield to Suffield, thro’ Torrington, Berkhampsted & Simsbury, whether it is a good one or not I cannot yet learn—if it is a good one it would be well for one Division of the Army to take it & pass Connecticut River at Suffield or Springfield, where may be had a great plenty of good Boats to pass the Teams, with Dispatch the other Division of the Army will pass the River at Hartford. If the Army should take the two routs above mentioned, after they leave Litchfield, they will not meet, untill they reach the Heights of Roxbury. From Springfield to Boston (and near the same distance from Suffield) 106 Miles, Kingston 15 Miles, Western 9—Brookfield 6 Spencer 8 Leicester 6, Worcester 6 Shrewsbury 5 Marlboro’ 10 Sudbury 11 Watertown 10 From Hartford to Boston East side the River 105 Miles To Coventry 7 Mansfield 8 Ashford 4 Pomfret 11 Thompson 11 Douglass (Massachusets Bay) 8 Uxbridge 4 Mendon 7 Holleston 6 Medway 6 Medfield 4 Dedham 9 Boston 11.
          There is a Road from this Place to New Milford, other, than that by the Iron works, as good at least if not better, by which one Division might well march.
          Your Excellency will give me directions, whither I shall repair the road from this Place to Litchfield or not—if to repair it I will have it done immediately. I am, my dear General with the warmest Sentiments of esteem yr Excellency’s most obedient Servt
          
            B: Lincoln
          
          
          p.s. I am just informed from good authority that there is a very good road from Litchfield, thro’ the N.W. corner of Farmington thro’ Simsbury & to Suffield.
          
         